Citation Nr: 0510733	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  00-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, denying entitlement to 
increased ratings for PTSD and missile wound residuals to 
various parts of the body and a TDIU.

In May 2001, the Board remanded the case to the RO for 
additional development.  During the pendency of the appeal, 
in a March 2003 rating decision, the RO recharacterized some 
of the veteran's left arm disabilities and assigned higher 
ratings, that is, a 30 percent rating for missile wound 
residuals, Muscle Group VII, with fractures of the radius and 
ulna of the left (nondominant) forearm, a 20 percent rating 
for missile wound residuals, Muscle Group VIII, of the left 
(nondominant) forearm and a 20 percent rating for missile 
wound residuals, Muscle Group V, of the left (nondominant) 
upper arm, effective from June 24, 1999.

In an April 2004 decision, the Board affirmed the ratings for 
the veteran's left arm disabilities assigned by the RO in the 
March 2003 rating action, except for the recharacterized 
issue of entitlement to an increased rating for shell 
fragment wounds (SFW) residuals, with retained foreign bodies 
(RFBs) and scars, of the left elbow, right arm (including 
shoulder), right leg, left buttock, and face, currently rated 
as 10 percent disabling, which was remanded for additional 
development.  In that the decision, the Board also affirmed a 
30 percent rating for PTSD and the denial of a TDIU prior to 
October 25, 2002 and granted entitlement to a 50 percent 
rating for PTSD and to a TDIU from October 25, 2002.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2004, the parties filed a Joint Motion for Remand (Joint 
Motion).  By Order entered on November 19, 2004, the Court 
granted this motion, vacated that part of the April 2004 
Board decision that assigned October 25, 2004 as the 
effective date for a 50 percent rating for PTSD and a TDIU, 
remanding the case to the Board for readjudication and 
disposition consistent with the Joint Motion and dismissing 
the remaining issues.  See Grivois v. Brown, 6 Vet. App.  
136, 138 (1994).  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  The veteran's PTSD has not been manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene.

3.  The veteran's service-connected disabilities have been of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, Diagnostic Code 
9411 (2004).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16, 4.19 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  

With regard to compliance with the May 2001 remand 
instructions, the Board notes that the RO was instructed to 
furnish the veteran with appropriate release of information 
forms in order to obtain all VA and non-VA medical records 
and associate recent treatment records with the claims file.  
In response, the RO received and associated available 
treatment records with the claims file from the San Diego VA 
Medical Center (VAMC) and from the Vet Center.  The RO also 
contacted the Social Security Administration (SSA) and asked 
for copies of any and all decisions and medical records upon 
which any decisions were based.  A June 2003 response from 
the El Cajon, California SSA office indicates that the 
veteran's file and medical records had been destroyed.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994).  In a June 2001 VCAA 
letter, the RO advised the veteran of the new notice and duty 
to assist provisions of the VCAA and informed him of what VA 
had done and would do to obtain evidence for his claims and 
what he needed to do to establish entitlement to higher 
ratings and a TDIU for his service-connected disabilities.  
In October and November 2002, the veteran was afforded a VA 
social and industrial survey and various medical examinations 
to determine the severity of his service-connected 
disabilities and whether they rendered him unemployable.  In 
February and June 2003, the RO readjudicated the issues on 
appeal and issued supplemental statements of the case (SSOCs) 
in March and August 2003.  Given the foregoing, the Board 
found that VA has substantially complied with the Board's May 
2001 remand, with the exception of one issue, which was 
remanded for additional development in April 2004.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support his claims.  In June 
2001, the RO asked the appellant to sign release of 
information forms and/or submit any additional medical 
evidence or lay evidence to support his claims within 60 
days.  In a February 2000 statement of the case (SOC) and in 
SSOCs dated in March 2000 and February and June 2003, the RO 
informed the appellant of what was needed to establish a 
higher rating for PTSD and a TDIU due to service-connected 
disabilities and he was given additional chances to supply 
any pertinent information.  Moreover, the veteran was 
examined in 1999 and 2002.  Thus, the Board finds that VA has 
obtained, or made reasonable efforts to obtain, all medical 
evidence, which might be relevant to the claims discussed in 
this decision.  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A (West 2002).  Under 
these circumstances, the Board finds that the service 
personnel and medical records, Vet Center and VA treatment 
records, VA examination and industrial and social survey 
reports, rating actions, a May 2001 Board remand, and lay 
statements, are adequate for determining whether the criteria 
for a higher rating for PTSD and entitlement to a TDIU have 
been met.  

The VCAA also requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  The Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  See VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in June 1999.  Thereafter, in an August 1999 rating 
decision, the RO initially denied the veteran's claims for 
entitlement to a rating in excess of 30 percent for PTSD and 
to a TDIU, prior to the enactment of the VCAA.  In an SOC, 
the RO informed the appellant of what was needed to establish 
a higher rating for PTSD and a TDIU due to service-connected 
disabilities.  Only after the August 1999 rating action was 
promulgated, in a June 2001 letter, did the RO provide 
initial notice of the provisions of the VCAA to the appellant 
and readjudicated the claims in February and June 2003.  
Although the June 2001 VCAA notice letter that was provided 
to the appellant did not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In various letters to the appellant, an SOC, three 
SSOCs, and their accompanying letters, the RO provided 
additional notice to the appellant regarding what information 
and evidence must be submitted by him, what information and 
evidence might be, or had been, obtained by VA, and gave the 
appellant additional time to submit any comment concerning 
any additional evidence that pertained to his claims.  In 
these communications, an SOC, and three SSOCs, VA also 
informed the appellant of what information and evidence was 
needed to substantiate his increased rating and TDIU claims 
and what information he needed to submit and what VA would 
do.  

In reviewing the agency of original jurisdiction (AOJ) 
determination on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.

In light of the foregoing, the Board finds that the RO has 
notified the appellant of the evidence needed to adjudicate 
his claims and has obtained and developed all relevant 
evidence, to the extent possible, for an equitable 
disposition of the claims discussed in this decision.  In 
light of the above, the Board finds that there has been no 
prejudice to the appellant in this case that would warrant 
further notice or development, his procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004)); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard, 4 Vet. App. at 393.

Background

Service medical records show that the veteran was right-
handed on enlistment.  He was wounded on June 4, 1968, while 
engaged in preparing a landing site for helicopters in 
Vietnam.  The veteran received multiple wounds from mortar 
and grenade fragments to the left forearm, the left arm, the 
right forearm, the right shoulder, the right calf, the left 
buttock and the face.  He sustained compound, comminuted 
fractures of both the radius and ulna at the mid-shaft level.  
Initial supportive treatment was rendered at Da Nang for four 
days until he was stabilized.  The veteran was admitted to 
the sick list with the 1st Marine Division in the Republic of 
Vietnam on June 8, 1968, with a diagnosis of a fracture of 
the radius and ulna of the left arm, and transferred to the 
U.S. Naval Hospital in Yokosuka, Japan, arriving on June 10, 
1968.  There, all of the multiple puncture wounds were 
dressed and a long-arm cast was applied to the left arm for 
fracture immobilization.  Early closure of the veteran's 
facial wound was accomplished before leaving Vietnam.  

The veteran was transferred to the U.S. Naval Hospital in San 
Diego, California, arriving on June 16, 1968.  On physical 
examination at the time of admission, the veteran had half-
dollar sized skin defects on the right anterior superior 
shoulder, the right mid-volar forearm, the right posterior 
mid-calf and the left mid-buttock.  The left forearm showed a 
5-inch diameter wound on the radial and ulnar aspect of the 
mid-forearm with muscle exposed without the bone visible in 
the wound depths.  There was gross angulation of the forearm 
at the mid-portion toward the ulnar side.  On the left upper 
arm, there was large L-shaped defect centered anteriorly over 
the biceps muscle exposing that muscle.  Although the motor 
power in the left arm was weak because of pain and 
instability from the ulnar fracture, there was no evidence of 
humeral fracture or detectable radial, median or ulnar nerve 
deficit.  On June 20, 1968, a delayed closure of the right 
arm and leg wounds was performed along with a split thickness 
skin graft placed on the granulating beds in the left arm.  
On the seventh postoperative day, the left arm cast was 
changed and the grafted areas of the left forearm were noted 
to be sloughing with purulent drainage beneath.  The wounds 
were dressed with Betadine, a new long-arm cast was applied 
and they were allowed to granulate in by third intention.  
All wounds healed well eventually except for persistent 
drainage from the radial aspect of the left mid-forearm, 
which eventually subsided.  During his 7-month stay in the 
hospital, the left forearm fracture had been quite unstable 
and had a tendency for shortening and for ulnar angulation to 
occur.  Therefore, the veteran's thumb was immobilized to 
preserve radial length.  At the time of the November 1968 
Medical Board report, a short-arm cast had been used to 
achieve more elbow motion with a tendency to remain in a 
slightly pronated attitude.  The diagnosis was nonunion, 
compound, comminuted fracture, secondary to missile wounds, 
of the left radius and ulna.  Because of the only recent 
cessation of draining, no reconstructive procedures on the 
nonunions could be considered for several months.  The 
veteran wanted to have this done at the VA hospital near his 
home.  The Board recommended that the veteran be discharged.  
A December 1968 Physical Evaluation Board rated the veteran's 
left arm disability at 50 percent, indicated that it might be 
permanent and recommended discharge.

In a February 1979 rating decision, service connection was 
granted for the veteran's residuals of fractures of the 
radius and ulna of the left arm, secondary to missile wounds 
to a minor extremity, Muscle Group VIII (in combat), rated as 
20 percent disabling; a missile wound of the left upper arm, 
with muscle loss to a minor extremity, Muscle Group V, rated 
as 10 percent disabling; and RFBs of the left elbow and 
scars, residuals of SFWs to the left upper extremity, right 
upper (major) extremity including the shoulder, right lower 
extremity, left buttock, and face (in combat), with a 
combined disability rating of 10 percent, effective from May 
31, 1978.

VA treatment records from June 1994 through August 1994 show 
that the veteran was hospitalized in July and August for 
substance abuse (alcohol, amphetamine and cannabis 
dependence).  Records reveal that the veteran had been 
separated for more than two years, had been unemployed for a 
year, and had been homeless for eight to nine months.  He did 
not meet the criteria for antisocial personality disorder.  
The veteran reported that his alcohol problems began in the 
Marines at age 18 and he blamed the breakup of four marriages 
on it.  He stated that he began heavy use of marijuana in 
Vietnam.  The veteran also began to use methamphetamines at 
age 18.  He reported symptoms of PTSD such as recurrent 
dreams and flashbacks, which had never been treated.  The 
veteran admitted to feeling anxious with increasing vigilance 
related to Vietnam experiences.  He denied any suicidal 
ideation or suicide attempts; and he was quite hopeful for 
the future.  The veteran was receiving SSA benefits (SSI).  
The longest non-military job he held down was as an apartment 
manager for two and one half years from 1987 to 1990; 
otherwise he had worked as a bartender, truck driver, and 
gardener.  Shrapnel wounds were noted with three scars on the 
veteran's arm and buttocks with some nerve loss in the right 
lower extremity.  Mental status examination reflected that 
the veteran was disheveled but psychomotor was within normal 
limits and he was cooperative.  Speech was within normal 
limits without pressure or latency.  Thought process was 
goal-directed and coherent.  The veteran had no apparent 
delusions, ideas of references, suicidal or homicidal 
ideation or plan.  Perceptually he was intact with no 
hallucinations or illusions.  Insight and judgment were good.  
The veteran scored a 30 out of 30 on a mini-mental status 
examination.  Neurologically cranial nerves II-XII were 
intact.  Decreased sensory to pinprick was noted in the right 
lateral lower extremity.  The diagnoses included alcohol, 
methamphetamine and cannabis dependence and old 
musculoskeletal injuries and shrapnel wounds, stable.  The 
veteran's Global Assessment of Functioning (GAF) score was 65 
with the highest in the past year of 65.

At an October 1994 PTSD VA examination, the veteran reported 
seeing two of his friends get decapitated when a mortar round 
went off right in between them during operation Hill 1375.  
This was where the veteran sustained gunshot wounds to his 
upper body, buttocks and right leg.  The examiner indicated 
that it was quite clear that this stressor was sufficient to 
cause PTSD in most people's judgment.  The veteran began 
using alcohol and drugs as a child.  He stated that he had 
only two legal jobs as a laborer in Wyoming for six months in 
1971 and in Texas for eight months in 1975.  The veteran 
reported getting only four or five hours of sleep per night.  
He had daily intrusive thoughts of Vietnam and nightmares 
about twice per week about getting shot in Vietnam.  He 
avoided fireworks, loud noises and crowds.  The veteran 
admitted to hypervigilance, survivor's guilt, increased 
startle reaction, isolation and withdrawal, occasional 
suicidal thoughts, depression, and sadness.  He stated that 
he was always fighting to control anger.  The veteran denied 
any hallucinations unless it involved coming off of drugs or 
when using large doses of various hallucinogens.  He had been 
in county jails numerous times for drug-related problems; and 
was in the state penitentiary twice.  On examination, the 
veteran was casually dressed and well groomed.  He was 
oriented as to time, place and person.  The veteran was 
somewhat tense but not hypervigilant.  His affect was 
appropriate.  His mood was not depressed or inappropriate.  
The veteran spoke coherently with no suggestion of looseness 
of association, ideas of reference, or delusional thinking.  
The examiner saw no evidence of schizophrenia, bipolar, or 
organic brain dysfunction.  The veteran abstracted proverbs 
generally well.  His general fund of knowledge was fairly 
good.  He did extremely well on anything numerical.  He 
missed a few Presidents but in general did well there as 
well.  His IQ was felt to be in the average range.  His 
memory was intact for both recent and distant events.  His 
judgment and insight were fair.  Even though the veteran's 
mother was the payee on his SSI check, the examiner felt that 
the veteran was competent for VA purposes and legally 
responsible for his own affairs on all levels.  The diagnoses 
included polysubstance abuse, in remission since January 
1994; alcohol dependence in remission; PTSD, moderately 
severe as marked by flashbacks, nightmares, insomnia, 
intrusive thoughts, and hypervigilance; and mixed personality 
disorder with antisocial and passive aggressive and schizoid 
features.  The veteran's GAF score was 50, current and for 
the past year.  The examiner added that the veteran had 
significant characterological and alcohol dependent problems 
prior to joining the marines.  He had a period of active duty 
of 10 days in Vietnam, at which time he was severely wounded 
and has been left with physical and psychological scarring 
since then.

In a May 1995 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from June 14, 1994.  The RO also recharacterized 
and assigned an increased combined rating of 30 percent for 
residuals of fractures of the radius and ulna of the left 
arm, secondary to missile wounds, Muscle Groups VII and VIII, 
effective from June 14, 1994.  

In a June 1999 TDIU application, the veteran stated that he 
last worked as a security guard in August 1995. 

VA records from January to July 1999 show treatment for 
respiratory and gastrointestinal problems and alcohol 
dependency.  An April 1999 sleep evaluation reflected 
traumatic injury to the left arm with loss of muscle tissue 
and limited pronation and diminished sensation over the right 
lower extremity.  

A July 1999 VA muscle/scar examination report reveals an 
obvious bowing deformity with dorsoradial bowing of the 
radius and ulna, especially the radius, of the left forearm.  
There was extensive scarring in the anterior aspect of the 
mid-third of the forearm with an area of scarring at least 3 
x 7-cm. in size associated with an area of split-thickness 
skin grafting in the center of the wound.  In the center of 
the retracted scarred areas were flexor tendons, which were 
partially adherent to the overlying scarring.  On the dorsum 
of the mid-portion of the forearm, there was an area of 
scarring measuring approximately 2 x 7-cm. in size with a 
central area of skin graft.  When the veteran's hand and 
wrist are in a flexed position, he was able to fully extend 
the fingers and thumb.  He was able to flex the thumb well.  
However, if the wrist is in neutral or in an extended 
position, the veteran was unable to fully extend the fingers 
or actively flex the thumb completely.  This was related to 
extensive scarring of the anterior forearm muscle and tendons 
with restriction of normal motion.  His elbows showed full 
extension to 0 degrees, bilaterally.  The right elbow flexed 
to 145 degrees and the left to 135 degrees.  Supination was 
to 90 degrees on the right and to only 10 degrees on the 
left; pronation was to 80 degrees on the right and to only 30 
degrees on the left.  The veteran's wrists extended to 85 
degrees on the right and to 80 degrees on the left; they 
flexed to 90 degrees on the right and to 80 degrees on the 
left.  The veteran had 15 degrees of radial deviation on the 
right and 10 degrees on the left with 30 degrees of ulnar 
deviation on the right and 20 degrees on the left.  The 
veteran complained that with constant use of the hand, he 
would frequently experience cramping in the forearm and hand 
in addition to overall weakness of grip strength.  

On the posterior aspect of the proximal right forearm, there 
was an area of scarring about 1 x 3-cm. on the posteromedial 
aspect of the right elbow and a similar 1 x 3 cm. area of 
scarring on the medial aspect of the proximal one-third of 
the forearm.  These scars were well healed and nontender.  On 
the anterior aspect of the left arm, at approximately the 
junction of the middle and distal thirds, the veteran had 
deeply scarred areas measuring approximately 3 x 9-cm. in 
size.  There was a 2 x 3-cm. area of well-healed, nontender 
scarring on the anterior aspect of the right shoulder, which 
was not associated with any functional use of the shoulder.  
The veteran had a barely distinguishable area of scarring on 
the anterior aspect of the right cheekbone to the right of 
the nose.  This scar was completely healed and was not 
hypertrophied and produced no functional handicap.  There was 
an area of well-healed, nontender scarring approximately 2 x 
2 cm. on the posterior aspect of the left buttock.  On the 
posterior aspect of the right calf, there was an area of 
well-healed, nontender scarring approximately 2 x 5 cm.  
However, there apparently was some diminished sensation on 
the lateral aspect of the right leg from the mid-calf to the 
lateral aspect of the foot.  X-rays of the left forearm 
revealed approximately 10 fine 1-mm. and under metallic 
foreign bodies in the soft tissues, posterior to the distal 
humerus, compatible with tiny shrapnel fragments, and 
significant healed post-fracture deformity mid-shaft of the 
left radius and ulna, with palmar angulation at the fracture 
sites.  Remodeling with cortical irregularity and widening 
was present.  There was mild demineralization distal to the 
fracture site and distortion of the overlying soft tissues 
with minimal adjacent dystrophic calcification shown on the 
X-rays.  The diagnoses included healed, now united fractures 
of the mid-shaft of the left radius and ulna, producing a 
significant limitation of forearm motion with associated 
disability and impairment to function.  There was extensive 
residual scarring associated with the original injuries as 
well as fibrosis and adhesions affecting the flexor tendons 
of the mid-forearm.  Associated with these residuals, the 
veteran obviously had significant functional impairment with 
regards to rotary motion of the forearm and any vigorous 
pushing, pulling, lifting, etc. activities.  He also had some 
loss of full dexterity involving the fingers of the hand.  
Thus, the injury was associated with functional impairment on 
the basis of significant structural change, weakness and, to 
a degree, incoordination.  There was no indication of 
instability, and pain did not appear to be a major factor.  
X-rays showed metallic foreign bodies and healed post-
fracture deformity.  The diagnoses included multiple areas of 
scarring of the right cheek, left arm, right elbow and 
forearm, right calf and left buttocks.  All of them were well 
healed, nontender and not associated with any significant 
functional impairment.  However, the wound on the right calf 
appeared to be associated with an injury to the superficial 
peroneal nerve producing some diminished sensation on the 
posterolateral aspect of the right calf, ankle and foot.  The 
diminished sensation did not appear to be associated with any 
significant functional impairment.

At a July 1999 VA mental disorders examination, the veteran 
reported that other than seeing P. R. at the Vet Center, he 
had not had any psychotherapy for this PTSD.  He stated that 
he tends to stay by himself, in his room.  The veteran had 
one good friend who was leaving town in the next few days.  
He did not date.  The veteran complained of irritability.  He 
had nightmares of Vietnam about three times a week and only 
got about four hours of sleep a night.  The veteran did not 
talk spontaneously in terms of flashbacks, intrusive 
thoughts, hypervigilance, increase startle reaction, 
paranoia, depression or other symptoms of PTSD.  He forced 
himself to go to fireworks and movies about combat, but they 
just made him upset but not incapacitated.  The veteran 
continued to have an occasional drink every four or five days 
but not to the point of intoxication.  He stated that he was 
reminded of Vietnam by his disfiguring wounds and pain.  The 
veteran said that the reason he had not sought medical help 
for even his insomnia was that he wanted to be as sharp as 
possible and also because of his AA program.  The report 
reflects that that the veteran was unemployed, seemed to be 
isolated and withdrawn with some irritability and some 
intrusive thoughts of Vietnam.  

On examination, the veteran was oriented to time, place and 
person.  He was neat and clean.  The veteran was unable to 
abstract several proverbs.  He also was unable to name the 
president before Clinton and the new governor.  He maintained 
minimal eye contact.  His memory was grossly intact to both 
recent and distant events.  His judgment and insight were 
intact.  The diagnoses were shown to include PTSD, mild by 
history (partial remission); status post polysubstance abuse, 
allegedly in remission; alcohol abuse, allegedly in 
remission; and mixed personality disorder, with antisocial, 
passive aggressive and schizoid features.  A GAF scale score 
of 50 was given.  The examiner also noted that the veteran 
had impressed him as being in a state of good remission 
considering what he had been through, and that the current 30 
percent rating was quite appropriate.  The examiner also 
mentioned that it was unclear why the veteran could not work.  
The examiner further indicated that the veteran's currently 
assigned GAF score of 50 should be considered essentially 
totally due to his PTSD, from a psychological standpoint, 
since the alcohol and polysubstance abuse was allegedly in 
full remission.  As to the reason the veteran was not 
working, the examiner noted that the veteran had indicated 
that this was due to chest pain and his physical problems; 
the examiner added that he was not in a position to comment 
on how much the veteran's physical problems detracted from 
his GAF at that time.  The examiner concluded by opining that 
it was best to consider that the veteran's current GAF score 
was essentially due to his PTSD and that the veteran's 30 
percent rating was appropriate.

In an August 1999 rating decision, the subject of this 
appeal, the RO continued the 30 percent rating for PTSD, the 
30 percent combined rating for Muscle Groups VII and VIII and 
the 10 percent rating for Muscle Group V disabilities.  The 
RO also denied entitlement to a TDIU.

A September 1999 addendum report to the July 1999 VA mental 
disorders examination was completed by the same physician who 
conducted the two previous examinations and shows that the 
veteran was reevaluated at that time.  The physician 
mentioned that the veteran had made profound progress in the 
areas of his alcohol and substance abuse problems.  He added 
that the veteran's personality disorder, in and of itself, 
could cause the veteran's current problems concerning his 
unemployment.  In terms of breaking down the veteran's GAF, 
the physician noted that while his total GAF was 50, without 
the use of alcohol his GAF might rise to 55.  He did not 
think that the veteran's use of marijuana would affect the 
veteran's GAF score in either direction.  The examiner noted 
that the effects of the veteran's mixed personality disorder 
might account for a 20-point shift from 50 to 70 if the 
veteran did not have a personality disorder.  The veteran 
claimed that Social Security had stopped paying him for 
previously reimbursed drug and alcohol problems several years 
ago.

VA records from February 1999 to October 2001 show treatment 
for alcohol and cannabis abuse used to self-medicate for 
PTSD, respiratory and other medical problems.  In April 1999, 
the veteran complained of PTSD symptoms including intrusive 
thoughts and feelings from the war especially while trying to 
fall asleep.  He continued to have difficulties with sleep, 
irritability, angry outbursts, and trouble concentrating, 
hypervigilance and startle response.  At a February 2000 VA 
initial screening for the ADTP program, the veteran was 
somewhat anxious, but stable, alert, oriented, detoxed and 
cooperative.  His mood was essentially euthymic with a 
congruent-range appropriate of affect.  There were no 
indications of any psychosis, delusions, or paranoia.  Recall 
and memory seemed intact.  Speech was clear.  Cognition was 
significantly preoccupied.  Insight was fair with intact 
judgment.  The veteran appeared to have deficits in his 
personal coping, impulse control, decision-making, and 
relapse prevention skills.  His GAF score was given as 24.  
The veteran indicated that he was having recent flashbacks 
that had rendered him unable to function in everyday 
activities.  The diagnoses included PTSD and alcohol abuse.

In February 2002, records dated from July 1985 to June 1999 
for treatment of PTSD and drug and alcohol abuse were 
received from the Vet Center.  An October 1994 record reveals 
that the veteran presented with increased survivor guilt as 
well as a sense of guilt and shame for having been severely 
wounded within the first 10 days in Vietnam.  He had an 
increased sense of frustration for never having had the 
chance to implement his Marine Corps training.  Since 
achieving sobriety, the veteran's judgment had improved.  He 
appeared to be on a "pink cloud" which is consistent with 
early recovery, but which put him at risk for relapse.  A 
July 1996 record reveals that, until the summer of 1994, the 
veteran had never had a period of abstinence from alcohol or 
drugs.  Following being "hit" in Vietnam, alcohol and drugs 
became the major coping tool, effectively preventing 
development of insight or judgment.  By March 1997, the 
veteran's PTSD symptoms were noted to be in remission with 
sobriety intact.  A May 1997 record shows that the veteran 
was ruminating about the time he was wounded in Vietnam and 
that it was resulting in less anxiety.  He was taking 
culinary classes.  A January 1999 record reflects that the 
veteran attended weekly, individual sessions from April 1993 
through August 1998; however, there were long periods of non-
attendance when the veteran experienced relapse.  At the time 
of last contact, the veteran had graduated from culinary 
school and was employed.  He reported sobriety remained in 
tact and believed that counseling was no longer necessary.  
His file was closed in June 1999.

An October 2002 VA mental disorders examination report 
reflects that, after discharge from service, the veteran 
found himself basically unable to function in society.  He 
jumped into heavy polysubstance abuse and alcohol dependency 
for many years.  The veteran had several run-ins with the law 
and acquired five felony convictions, such as burglary, 
stolen property, drug trafficking, etc.  The veteran has 
never been able to hold a regular job.  His last county jail 
period of time was in July 1979.  He lives in a hotel with a 
roommate.  The veteran takes no medication, does not have a 
current prescribing doctor, and was not going to the PTSD 
clinic on a regular basis.  His medication is about 6-12 
beers per day on an ongoing basis; he will occasionally skip 
a day here and there.  This helps him to sleep and feel calm.  
Without it, the veteran states that he is anxious, depressed, 
and even more hypervigilant and more angry than he usually is 
now.  He has few acquaintances.  The veteran rarely leaves 
the hotel, tending to isolate, withdraw, watch television, 
and stay out of trouble.  He states that he feels that he 
cannot hold a job because of his ongoing, almost phobic, 
avoidance of crowds, hypervigilance, and increased startle 
reaction.  The veteran cannot stand loud noises and hates 
authority.  He has irritability and temper and states that he 
would go off on somebody on the first or second day, 
undoubtedly.  The veteran admits to no self-control.  That is 
why he isolates and withdraws.  He was homeless from 1985 to 
1994.  The veteran was totally changed by his experiences in 
Vietnam.  He had severe anxiety while in Vietnam and 
continues to have panic attacks with agoraphobia, two or 
three times a month, anger, occasional periods of depression, 
hypervigilance, increased startle reaction, and avoids 
anything that will remind him of his war experience, such as 
movies.  The veteran has a lot of self-doubt, but is proud 
that he has put down his chemical abuse and feels that his 
current use of 6-12 beers a day is therapeutic, rather than 
recreational.  A review of the medical records was positive 
for substance abuse, alcohol abuse, and severe PTSD with 
notes from various therapists.  There has been no psychiatric 
hospitalization for PTSD.  When he gets in contact with 
people, the veteran gets agitated, decompensates, and strikes 
out.  His psychiatric symptoms are severe and managed by his 
ability to isolate and withdraw and stay away from people.  
He does not date, is not close to anyone, and has no friends.  
The veteran had not worked in the last year.  He did a little 
private security work, but that did not last because of a 
contentious relationship with superiors.  The veteran 
complained of irritability, temper, isolation, withdrawal, 
insomnia (rarely getting more than five hours of sleep a 
night), intrusive thoughts of Vietnam two or three times a 
week, flashbacks two or three times a month, and nightmares 
twice a week of combat material, chronic unemployment and 
financial problems.  

On examination, the veteran spoke coherently with no 
suggestion of looseness of association, ideas of reference or 
delusional thinking.  He abstracted proverbs without 
difficulty.  There was no evidence of paranoia, psychosis, 
schizophrenia, bipolar disorder, or organicity.  The veteran 
was tense and somewhat guarded at times.  He clearly had a 
short fuse and anger was evident underneath the smiling 
exterior.  There was no depression.  He was euthymic.  The 
veteran relaxed towards the last half of the examination.  
His memory was intact.  His judgment and insight were 
unimpaired.  Diagnoses included PTSD, secondary to Vietnam 
service; polysubstance abuse, in full remission; and alcohol 
abuse, ongoing.  The current level of psychosocial 
functioning for PTSD alone was felt to be 50.  If the veteran 
were still doing polysubstances, his GAF might well be down 
in the range of 30.  The examiner added that he felt the 
veteran was a credible witness and that he would not hire the 
veteran if he were asked to do so because of the reasons 
mentioned in his claims file and also because of his history 
of five felony convictions.  The veteran, at that time, was 
not a danger to himself or others.

At an October 2002 VA muscle examination, the veteran 
reported problems when the temperature changes, the veteran 
noted that his forearm and his hand got numb and the only 
thing that he could do about it was to go inside.  He did not 
complain of muscle pain or significant amounts of pain.  On 
examination, there was a deeply fixed wound of at least 10 
cm. in length with fixation of approximately 3.5 cm. in depth 
on the left arm.  On the left forearm, there was a 10-cm. 
wound with split-thickness skin graft deeply fixed to tendons 
and muscles with adhesions and obvious losses of significant 
portions of tissue.  On the surface, there was no apparent 
tendon damage.  There was no muscle herniation.  Estimations 
of muscle strength compared to the right arm were, the right 
upper arm had 100 percent strength, while the left had 
approximately 40 percent of its flexion or extension.  The 
right forearm was considered to be at 100 percent strength, 
while the left forearm strength for extension of the wrist 
was less than 30 percent.  The flexion of the wrist was at 70 
percent.  The visible loss of muscle on the left forearm was 
at least 70 percent of the muscle extenders.  In the 
examiner's opinion, this was a severe injury.  In terms of 
function, the grasp in the left hand was markedly diminished 
and, in the examiner's opinion, this was the product 
primarily of disuse because the arm and forearm and hand 
could not be maintained in a normal position of function so 
the musculature tended to be weak.  The grasp was estimated 
at 40 percent of normal.  The flexion of the wrist and 
fingers would normally work in an antagonistic fashion 
against the extension of wrist, fingers, and thumb, and in 
that the antagonistic response tended to be very weak, the 
flexion of the wrist and fingers had also suffered a 
significant atrophy of disuse.  This was estimated at 60 
percent of loss of function, which is of moderate degree.  
The injuries to the biceps and brachialis were significant 
and had resulted in a loss of function and were considerably 
weaker than normal.  The examiner estimated that they were 40 
percent of normal strength and moderately severe in degree in 
terms of the ability to flex and extend the elbow.  That was 
the Muscle Group V for elbow supination and flexor muscles of 
the elbow.  The rationale was that the weakness of the elbow 
was originally the product of the injury to the brachialis 
and biceps muscles and the loss of strength of the triceps 
was in response to failure of the antagonistic muscles, which 
then became an atrophy of disuse.  

X-rays of the left arm reveal old fractures of the forearm 
and missile injury to upper arm and forearm.  X-rays of the 
right humerus show an approximately 1 x 0.2-mm. tiny metallic 
fragment in the soft tissues adjacent to the lateral margin 
of the right humerus neck; otherwise the humerus was within 
normal limits.  X-rays of the left forearm and left humerus 
reveal approximately 0.2 x 0.8-mm. tiny metallic fragment 
overlies the left mid-humerus; otherwise unremarkable.  The 
left forearm reveals significant healed post fracture 
deformity in the mid to distal thirds of the left radius and 
ulna.  There was significant residual deformity with 
shortening of the radius and ulna and mild remodeling with 
displacement.  The radius and ulna distal to the healed 
fracture site were osteopenic.  Dystrophic calcification was 
suspected in the soft tissues over the proximal third of the 
left radius and there was paucity of soft tissues over the 
distal left forearm.  Osteomyelitis was not suspected, 
although it could not be excluded on this single examination.  
The examiner opined that the veteran's disability has a 
significant effect on his ability to maintain and to obtain 
gainful employment simply based on the fact that his function 
is so limited that the veteran cannot really place his left 
arm at the proper level for carrying and holding equal levels 
with his left and right arms.  As a consequence, even simple 
activities such as carrying a box are very limited.  In 
addition to weakness, the veteran suffers significant easy 
fatigability due to the chronic disuse of the remaining 
musculature.  Therefore, for Muscle Group V, due to muscle 
loss and remaining muscle weakness, the examiner felt that 
the veteran has moderately severe functional impairment.  For 
Muscle Group VIII, the veteran has a significant muscle loss 
of the extensors of the wrist, fingers, and thumb; the 
examiner opined that this results in severe functional 
impairment.  For Muscle Group VII, the veteran has a moderate 
loss of function as a result of atrophy of disuse and its 
loss of normal compensable strength, which the examiner felt 
was a moderate functional impairment.

A November 2002 VA social and industrial survey reveals that 
the veteran was unemployed.  He had quit high school and 
obtained his GED on his own.  He also attended one year of 
college, studying parapsychology.  The veteran indicated that 
he and authority did not get along and that is why he has 
quit all of his jobs and was unemployed.  He had a sporadic 
work history.  The veteran worked for about 4 years building 
steps for trailers, truck driving and then spent a year 
working as a landscaper.  His last job was in August 1995 as 
a security guard for a film production company.  He indicated 
that he has quit multiple jobs because he would rather drink 
and he had made it a point never to show up on the job 
intoxicated.  Past jobs included work as a bartender, truck 
driver, gardener and apartment manager.  The veteran had two 
friends.  The veteran spent over 12 years in county jail 
since 1968 and was in prison twice.  He had been convicted of 
more than five different felonies.  The veteran blew up one 
of his wife's boyfriend's car transmission with a stick of 
dynamite in 1978.  In November 1995, he broke some doors and 
windows with his bare hands because he was mad.  In 1994, he 
destroyed his television, stereo, the walls and furniture 
with a baseball bat and his bare hands.  In 1987 and 1980, he 
got extremely upset and tried to hit his girlfriend, but 
missed and hit her friend instead.  The veteran appeared 
amused at having to complete the evaluation and seemed proud 
while sharing his history with breaking the law, numerous 
wives and abuse of his younger brother as a child.  He spent 
a large portion of the interview with a smirk on his face as 
he shared his life story.  The veteran reportedly had five 
marriages and currently saw numerous women around San Diego 
and Mexico.  He indicated that he had never really gotten 
along with people and did not consider himself close to 
anyone other than his surrogate brother, [redacted].  The veteran 
spent most of his time riding around on the bus to various 
places in San Diego, watched television, and frequented 
casinos in Mexico with [redacted].  He sleeps from 1 to 6:30 a.m., 
but if he awakens he is unable to go back to sleep.  The 
veteran eats when he is hungry.  He has no hobbies, does not 
work and tries to limit time spent sitting around and 
thinking.  The veteran did not appear to have any problems 
with confusion, memory or thought process.  His reported mood 
was not congruent with his affect.  The examiner assigned a 
GAF score of 45.  The examiner concluded that the veteran has 
difficulty coping and being around others; that his 
difficulties appear to have started in childhood as he 
reportedly started drinking at age 5 and then lost his father 
at age 11.  The examiner opined that the veteran had moderate 
impairment with working related to his PTSD, but felt that 
the veteran had more difficulty working due to childhood 
experiences and meeting the criteria for anti-social 
personality disorder (ASPD).  She also opined that the 
veteran had moderate social impairment most likely due to 
PTSD, adding that he had two close friends that he spent time 
with regularly.

Analysis

The appellant contends, in essence, that his service-
connected PTSD is more severe than the assigned disability 
rating suggests and that his PTSD, in conjunction with his 
other service-connected disabilities renders him 
unemployable.

Increased Rating for PTSD

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

According to the regulations, a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2004).

Under the regulations, a 30 percent evaluation is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.  

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

Prior to the October 25, 2002 VA mental disorders 
examination, the veteran's PTSD was manifested primarily by 
symptoms of sleep difficulties, depression, and some 
isolation and resulted in some impairment of social and 
occupational functioning.  For example, the July 1999 VA 
examination report and a September 1999 addendum reflect that 
the veteran had made profound progress in the areas of his 
alcohol and substance abuse problems.  The veteran did not 
talk spontaneously in terms of flashbacks, intrusive 
thoughts, hypervigilance, increased startle reaction, 
paranoia, depression or other symptoms of PTSD.  The veteran 
seemed to be isolated and withdrawn with some irritability 
and some intrusive thoughts of Vietnam.  His memory was 
grossly intact, so were his judgment and insight.  A 
diagnosis of PTSD, mild by history (partial remission), was 
given.  The July 1999 VA examiner noted that while the 
veteran's total GAF score was 50, without the use of alcohol 
the GAF might rise to 55.  The examiner noted in a September 
1999 addendum that the effects of the veteran's mixed 
personality disorder might account for a 20-point shift from 
a GAF of 50 to 70, if the veteran did not have a personality 
disorder.  The examiner added that it was unclear why the 
veteran could not work.  Moreover, Vet Center records tend to 
confirm the VA examiner's findings, in that it appeared that 
the veteran's PTSD symptoms were in remission starting in the 
spring of 1997 and by June 1999, the veteran's file was 
closed because of his improvement.  During that time period, 
he had taken courses in culinary arts and had started working 
part-time.  The veteran reported that his mood was much 
better since he had stopped abusing substances.  He showed 
fair insight and judgment.  Thus, treatment providers did not 
indicate that the veteran had occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking or that his psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the veteran's ability to obtain or retain employment due to 
PTSD alone.  

After careful review the record, and upon the resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the evidence of record supports the grant of a 50 
percent rating for PTSD.  It is clear that the evidence shows 
that a number of symptoms for a 50 percent rating for PTSD 
have been demonstrated.  But the preponderance of the 
evidence is against a finding that the criteria for the next 
higher rating of 70 percent have been met.  The evidence as 
described above reveals a GAF score of 24 at a February 2000 
VA initial screening for the ADTP program, of 50 on an 
October 2002 VA mental disorders examination, and of 45 on a 
November 2002 VA social and industrial survey.  The majority 
of the reported scores, however, have been reported to be 
from 50 to 55.  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  See Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-
IV) adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2003)).  
The Board notes that a GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The Board is cognizant that a GAF 
score is not determinative by itself.  

The November 2002 VA social and industrial survey examiner 
indicated that the veteran had moderate impairment with 
working related to his PTSD and has difficulty coping and 
being around others, resulting in moderate social impairment 
most likely due to PTSD.  She added that he had two close 
friends, with whom he spends time regularly.  She gave him a 
GAF score of 45.  The October 2002 VA mental disorders 
examiner gave the veteran a GAF score of 50.  It appears that 
this score was based on the veteran's forced isolation and 
withdrawal, insomnia, nightmares, flashbacks, avoidance of 
people, crowds, talking about Vietnam, irritability, temper, 
and feeling violent inside.  

The Board notes that the veteran's PTSD is not characterized 
by symptomatology that includes such severe manifestations as 
illogical, obscure or irrelevant speech; suicidal or 
homicidal ideation; obsessional rituals; near-continuous 
panic affecting his ability to function independently, 
appropriately and effectively; spatial disorientation; or 
neglect of personal hygiene.  The Board acknowledges that the 
veteran has difficulty in establishing and maintaining 
effective work and social relationships.  But the veteran's 
symptoms, discussed at length above, do not include suicidal 
or homicidal ideation, obsessive rituals, illogical, obscure 
or irrelevant speech, continuous panic, impaired impulse 
control, or spatial disorientation.  The veteran maintains 
relationships with two friends.  The veteran speaks 
coherently, and his judgment and insight have been 
characterized as intact.  The veteran has not neglected his 
personal appearance and hygiene.  His speech and thought 
processes have been routinely described as coherent and he 
has been alert and oriented to time, place and person at his 
examinations.  Finally, the Board notes that the October 2002 
examiner observed that the veteran maintains consumption of 
alcohol is his way of self-medicating his PTSD, but the 
veteran's alcohol abuse is not considered service-connected.  
In this regard, the Board notes that in Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), reh'g en banc denied, 268 
F.3d 1340 (2001), the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit) held that 38 U.S.C.A. § 1110 (West 
2002) does not preclude compensation for an alcohol or drug 
abuse disability secondary to a service-connected disability, 
or use of an alcohol or drug abuse disability as evidence of 
the increased severity of a service-connected disability, 
such as PTSD.  Even assuming that the daily alcohol 
consumption reported by the veteran is possibly related to 
the veteran's PTSD symptomatology, the Board does not find 
that the record indicates that such consumption is evidence 
of increased PTSD disability beyond that contemplated by a 50 
percent rating.  Accordingly, based on the foregoing, the 
Board finds that the evidence when considered in its totality 
does not present a picture of impairment for a 70 percent 
rating, as contemplated by the rating criteria.  The 
veteran's PTSD disability picture falls within the criteria 
for a 50 percent rating, and the preponderance of the 
evidence is against entitlement to a disability rating of 70 
percent.  Moreover, there is not a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
provide a basis for assigning a rating higher than 50 percent 
at this time.  38 U.S.C.A. § 5107 (West 2002).

In reaching this decision the Board considered whether the 
veteran's service-connected PTSD, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization, due 
solely to the veteran's PTSD, as to render impractical the 
application of the regular schedular standards.  In light of 
the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

TDIU

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

The veteran has at least one year of college.  He has worked 
as a bartender, security guard, apartment manager and built 
trailers.  Vet Center records show that the veteran's PTSD 
appeared to be in remission, that he had completed culinary 
training and was working part-time in 1998.  The 1999 VA PTSD 
examiner noted that it was unclear why the veteran could not 
work.  The examiner added that the veteran's nonservice-
connected personality disorder, in and of itself, could cause 
the veteran's problems with unemployment as it might account 
for a 20-point shift in the veteran's GAF score from 50 to 
70.  

In light of the award of a 50 percent rating for his PTSD 
above, the veteran now meets the percentage requirements set 
forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  He 
is service connected for: PTSD, rated at 50 percent 
disabling; missile wound residuals of Muscle Group VII with 
fractures of the radius and ulna of the left forearm, rated 
at 30 percent disabling; missile wound residuals of Muscle 
Group VIII of the left forearm, rated at 20 percent 
disabling; missile wound residuals of Muscle Group V of the 
left upper arm, rated at 20 percent disabling; and residuals 
of SFWs with RFBs and scars of the left elbow, right arm 
(including shoulder), right leg, left buttock, and face, with 
a combined 10 percent disability rating, respectively.  His 
combined disability rating is 80 percent.  As a result, the 
schedular requirements for the assignment of a TDIU are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).

Although the veteran has met the objective criteria, the 
question of whether the veteran's service-connected 
disabilities preclude him from securing or following 
substantially gainful employment remains.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16.

Resolving all doubt in the veteran's favor, the evidence in 
the record shows that the veteran's service-connected 
disabilities render him unemployable.  In particular, at an 
October 25, 2002 VA muscle examination, the examiner noted 
that the veteran's residuals of missile wounds and SFWs had a 
significant effect on his ability to maintain and to obtain 
gainful employment simply based on the fact that his function 
was so limited that the veteran could not really place his 
left arm at the proper level for carrying and hold equal 
levels with his left and with his right arm, and as a 
consequence, even simple activities such as carrying a box 
are very limited.  In addition to weakness, the veteran 
suffered significant easy fatigability due to the chronic 
disuse of the remaining musculature.  The Board recognizes 
that the November 2002 VA social and industrial examiner 
indicated that the veteran's PTSD resulted in only moderate 
impairment with working.  However, she did not comment on the 
effect of the veteran's employability when his PTSD was 
considered along with the impairment caused by the residuals 
of his missile wounds and SFWs.  At the October 2002 VA 
mental disorders examination, the veteran reported that he 
had not worked in the last year and the examiner opined that 
he "frankly would not hire [the veteran] if he was asked to 
do so" because of the reasons mentioned in his claims file.

Resolving all doubt in the veteran's favor, the Board finds 
that the veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.  Accordingly, the Board finds that the criteria 
for a TDIU due to service-connected disabilities have been 
met.




ORDER

A rating of 50 percent for PTSD is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.

A TDIU is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


